﻿Allow me to congratulate Mr. Lusaka on his election to the presidency of the thirty-ninth session of the General Assembly. His abilities and reputation for integrity and goodwill are widely known, as are also his wide experience of the United Nations and his tireless commitment to the Organization. We shall all be well served by his presidency. I am confident that under his leadership the ability of the Assembly to further the objectives of the United Nations will be enhanced.
232.	As we approach the fortieth anniversary of the founding of the United Nations, the imperative need to strengthen the effectiveness of the Organization and enhance international peace and stability has been underscored by the continuing turbulence in international relations. New conflicts have arisen, while old problems are still unresolved. My delegation finds it difficult to identify any political problems or situations where there are prospects for an early settlement, or even a glimmer of hope that there will be early willingness to enter into negotiations.
233.	In the Middle East, the situation remains serious. A resolution of the Palestinian issue is still far off, and the Palestinian people continue to be deprived of a homeland of their own. Lebanon continues to be occupied by foreign forces, and all diplomatic efforts to persuade them to withdraw have proved unsuccessful. The war between Iran and Iraq continues to fester, with no end in sight.
234.	The armed forces of the Soviet Union and Viet Nam are still in illegal occupation of Afghanistan and Kampuchea. The nationalist resistance forces, however, have taken a heavy toll of the invaders and, by their vigorous and determined opposition, are ensuring that the occupation forces continue to suffer heavy casualties. We urge the Soviet Union and Viet Nam to heed the calls of the international community to withdraw their occupation forces.
235.	The Namibian question is stalemated, owing to the intransigence of South Africa, which continues its illegal occupation of Namibia, in defiance of numerous United Nations resolutions. My Government believes that the Namibian question should be solved within the framework of United Nations resolutions—in particular, Security Council resolution 435 (1978).
236.	In South Africa, the recent elections to fill the mixed race and Indian chambers of the three-chamber Parliament have, as predicted, attracted little support. Only 20 per cent of those eligible to vote for both groups cast their ballots. This attempt by South Africa to dress up a token political voice in the Parliament as progress towards equality has been a resounding failure. South Africa's 20 million black majority are continuing to be deprived of their legitimate rights to be included in the political process and to determine their own future.
237.	In addition to these political problems, the African continent is experiencing a serious economic and social crisis. As a result of widespread and prolonged drought, accelerated desertification and the effects of the world recession of the past three years, these problems have threatened the very survival of millions of Africans. The situation re-quires a concerted effort by the entire international community, working with relevant international organizations, to reverse a potentially catastrophic situation. The Special Memorandum on Africa's Economic and Social Crisis,'" adopted by the Conference of Ministers of the Economic Commission for Africa, meeting at Addis Ababa in May of this year, clearly sets out the views and recommendations of the ministers responsible for economic development and planning. These views should be given due attention and proper support in working out programmes and prospects to alleviate the plight of those millions of Africans.
238.	This year we welcome Brunei Darussalam into the United Nations. Brunei is the seventh new Member to be admitted in this decade. In the 1970s there were 26 new Members; in the 1960s, there were 43. As more and more States have become independent, the pace of admissions has clearly slowed. Independence for nations is almost universal. To be sure, there are anomalies. The peoples of Palestine and Namibia are still struggling for independence. Cambodia and Afghanistan have become new victims of imperialism. But independence for the majority is part of the new international reality.
239.	The experience since independence of most of this majority has not been bright. The future looks no better. The gap between the rich and the poor nations has grown. To the traditional burdens of low technology, weak institutions, disunited peoples and huge populations have been added crippling levels of international debt. They have learned the harsh lesson that freedom from alien domination does not necessarily secure a better life. "Independence" is a misnomer in nations where ordinary people are forced to live on the precarious margin of subsistence, where fratricidal disputes have killed millions and where flood, famine and drought still take thousands of lives.
240.	If we want to be honest, we must admit that man-made disasters have taken a greater toll than natural calamities. The withdrawal of colonial authority has opened a Pandora's box of ill-defined boundaries, floating populations, ideological differences, ancient rivalries and vaulting ambitions that have caused a welter of disputes and conflicts among the newly independent.
241.	Since the end of the Second World War, there have been more than 100, armed conflicts, including about 40 major wars, which have killed more than 26 million people. Most of these conflicts have been in third-world countries. Such conflicts have been fuelled and complicated by the global contests of the great Powers as well as by the pretensions of smaller Powers.
242.	Poverty has made independence a Pyrrhic victory. Without economic development, freedom for many has come to mean no more than having nothing left to lose, political independence reduced to the yearly exercise of the United Nations vote.
243.	We are not foredoomed to poverty and conflicts. But the situation will not rectify itself. However justifiable the moral outrage over past wrongs, it is not a sufficient basis for us to build a better life for our peoples. The rich countries, the ex-colonial Powers, are no longer easily moved by our cries. Even the goodwill or guilt that led them to give assistance to the third world has diminished in the light of the recipient countries' failure to help themselves. With the rich countries facing their own economic problems, strong protectionist currents have been generated in those countries, threatening to stifle development in the third-world countries that have achieved some initial success in industrialization.
244.	The adoption of thinly disguised protectionist measures, often to protect industries that are inefficient and unproductive by comparison with those in the third world, has exposed the hypocrisy of the rich. The rich seek to assuage their conscience by assurances of concern, but they are obviously not prepared to make any sacrifice in order to enable the third world to succeed. The third world can generate economic growth and development only by production and exports. But the rich are not prepared to trade with the third world on the basis of equity and fair play. They insist on consuming a disproportion-ate amount of the world's resources by keeping the terms of trade to the disadvantage of the poor.
245.	Short-term economic and domestic political interests in the developed countries inevitably take precedence over the long-term interests of all who live in one interdependent world. A classic illustration is the unwillingness of rich countries to adopt policies to reduce rapidly their huge budget deficits which distort international capital flows. At the same time, the poor countries are urged to adopt policies that are tantamount to being asked to commit suicide in order to escape starvation.
246.	We have also learned that even appeals to the self-interest of the rich countries is not a successful strategy. That we cannot be consumers of their products unless our production is purchased by them is self-evident. Unless we earn, we cannot buy. The prosperity of the North depends on the viability of the South. But while the poor are sometimes recognized as important consumers, the economic nexus between production and consumption is in itself not enough to ensure a flow of capital and technology from the rich countries.
247.	Technological developments have also whittled down the importance of cheap and abundant labour in the competitiveness of production. Production know-how is poised on the brink of new breakthroughs in areas such as robotics and biotechnology of which only the more mature economies of the North can take full advantage. Products of the new technology also threaten to displace the primary products of third-world countries. The flow of investment from rich to poor is, for these reasons, now less attractive than it used to be. Changing patterns of trade and comparative advantage between the developed countries themselves have made it more expedient for the rich to invest in each other's markets in order to secure access. All these factors mean that the gap between the rich and the poor nations will widen rather than narrow.
248.	In order  to do anything about this trend, we must face certain realities. The great economic Powers will continue to determine the direction of the international economy. Political independence has not changed the power relationship between big and small, rich and poor. This reality has to be accepted as the starting-point for any action. The world will not change simply because it is unfair. The dilemma which all of us face is how the weak and poor can muster the means of reshaping this international order.
249.	There have been, in my opinion, two general approaches by the poorer countries for breaking out of this cycle of weakness and poverty. The first has been reliance on expanding the network of international organizations, a notion inspired by the big Powers themselves when they created the United Nations system after the Second World War. Since the first session of the United Nations Conference on Trade and Development, held at Geneva in 1964, we have had five sessions of the Conference, the most recent at Belgrade last year. Over the same period, the Movement of Non-Aligned Countries also held their own meetings on economic issues at Dakar, Lima, New Delhi and elsewhere. We have made attempts at United Nations-sponsored global negotiations between North and South on a new international economic order. This year the General Assembly will again adopt resolutions on economic issues. The record of such attempts, with few exceptions, is a failure.
250.	A second approach is ideological. There are those who contend that the root cause of the impoverished state of the majority is not merely the structure of the international system, but rather the fact that it is a neo-colonialist and capitalist international system with an exploitative centre sucking wealth from an exploited periphery. Revolution, according to this viewpoint, will set us free. This is a fallacy. The belief that the common interests of the working class would transcend national boundaries and that class struggle could replace the struggle between States and consequently lead to an era of harmony and co-operation has proved to be obviously false.
251.	As the peoples of Cambodia and so many other countries have found to their cost, there is no superior virtue in one kind of ideological system or another. Starvation, misery and poverty do not discriminate on the basis of ideology or recognize the class principle. Socialists exploit each other too. The socialist international system is also divided into an exploited periphery and an exploitative centre. All third-world countries, regardless of social system or political belief, must recognize this fact. Not to do so is to invite exploitation by what is just another kind of imperialism. Ideology, no more than moral outrage or wishful thinking, cannot alter the political structure or exorcise economic realities.
252.	This is not a philosophy of despair. Realism for the small and the weak does not only consist of accepting constraints but also of recognizing opportunities. We have to accept the existing structure of the international economic and political system. But that structure is a dynamic one in a state of constant evolution. Looking back, it is evident to me that the small and the weak have succeeded when they have had the will, ability and flexibility to take advantage of opportunities thrown up by the changing pattern of relations between the strong. We have to learn to use the existing structure of the international economic system and to change it in order to break the vicious cycle of poverty and to secure a better life for our peoples.
253.	How can this be done? Large international organizations that mobilize third-world countries, such as the Movement of Non-Aligned Countries and the Group of 77, can provide the political strength to achieve tangible results if skilfully guided. Together the third world can do what none of its members has the strength to do individually. But, for the most part, both the Movement of Non-Aligned Countries and the Group of 77 encompass too many diverse and conflicting interests and irrelevant objectives to act decisively or be constructive. To overcome the weaknesses of such large groupings, we should first organize ourselves into smaller regional groups which share more similar characteristics and common interests. We must create many smaller areas of security and common action on the larger international scene. Such regional groupings can serve as building blocks that would provide a firm foundation for larger international organizations and thus enable those organizations to play a more effective role in furthering the interests of the third world.
254.	Secondly, we should not allow the progress of our peoples to be hostage to the vanities of national-ism, the blindness of xenophobia or the seductions of ideology. We have to dare to plug into the international economic system, because that system is the only source of the capital, technology and management skills that we need to pull ourselves out of poverty. We must admit what we do not know, not in a spirit of submission or dependence, but in order to become independent and meet the challenges of a competitive and evolving international economic system. We must participate in that system, learn its rules and use its rules to our best advantage. We can do this without undue risk only if we are first united.
255.	The approach I have described is not an academic one. I know this approach can work because it has already worked. The organization to which my country belongs, ASEAN, is in many ways a microcosm of the diversity of the third world. It would be difficult to find a more disparate group than Brunei Darussalam, Indonesia, Malaysia, the Philippines, Singapore and Thailand. We are divided by religion, by system of government, by history, by culture, by ethnicity and by language. In the post-war period, all the present members of ASEAN have, at one time or another, been engaged in conflicts and disputes with each other. But we have been able to put the past behind us. Historical rivalries have been set aside. Instead, we have emphasized a positive vision of our common future. We have learned to accept each other as equals on the basis of our real differences as well as our common interests. We do not live in fear of one another. 
256.	The largest member of ASEAN, Indonesia, has played a special role in this respect. Indonesia has not tried to impose its views on the organization, but has worked with all members on the basis of equality and mutual consultation. We have all adopted export- oriented economic policies essentially based on market forces. We have not been too proud to learn from others and to allow a relatively free inflow of private capital, know-how and personnel. We have not allowed destructive ambitions or sterile ideology to divert us from what we regard to be our common interests.
257.	Perhaps most important of all, we have not allowed ASEAN to become a crutch for any of us. Ultimately we all recognize that it is national action that determines national well-being. The basis of collective resilience is national resilience. We do not look to ASEAN as the panacea for our individual problems. The unity and collective action of ASEAN provide a framework within which each member can determine its own future. The stability of relations among member countries of ASEAN provides an environment of confidence that is conducive to development.
258.	The hard economic reality is that the way to get ahead is to be more efficient, more competitive and more productive, and thus to enhance the competitiveness of our products on the world market.
259.	By combining and directing efforts towards trying to shape as open and as liberal an international economic order as possible, ASEAN's collective economic diplomacy has influenced the political and economic policy decisions in the industrial centres of the North which affect our interests. We would not have been able to do this if we had acted alone.
260.	The self-confidence that we have created through collective and pragmatic action has enabled us to resist external pressures, to take our future into our own hands and actively try to influence the environment around us. We have changed the structure of international politics in South-East Asia. We have gained a measure of control over forces that will influence our future. This is the broader significance of the actions we have taken on the Cambodian issue, in our economic relations with the developed countries and the major Powers and on a host of other issues.
261.	I have dwelt at some length on the experience of my country and our partners in ASEAN not in a spirit of arrogance or because I believe that our experience is unique. Indeed, I have used ASEAN as an example of what the third world could do, precisely because I do not believe our experience is unique. We have done what some have done and what the majority of the international community can also do, if only they can summon up the will to do it
